DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 6/2/2022 and 9/9/2022.  Claims 35-62 remain pending for consideration on the merits.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered. 
Election/Restrictions
Applicant is reminded that on 5/4/2021 applicant elected species A which is solely directed to Figs. 1-2.  Any claim directed to Figs. 3-21 will be considered withdrawn as being directed to an invention that is independent or distinct from the invention originally claimed for the following reasons indicated in the restriction requirement dated 4/14/2021.
Therefore claims 38-44, 46, 48-51, 53-62 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons indicated in the restriction requirement dated 4/14/2021.  Specifically claim 58 is now withdrawn as being directed to a nonelected species, specifically Species G, Fig. 13 (per applicant’s remarks in the reply dated 3/7/2022.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 35-36, 47, 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissell et al (US 20190226735) in view of Manole (US 20060096308).
Regarding claim 35, Bissell teaches a heat pump system (Fig. 3) comprising a fluid (heat transfer fluid, paragraph 0025), one or more lines containing the fluid (lines illustrated in Fig. 3), a plurality of heat exchangers (2, 4, 6) further comprising a first heat exchanger (2), a plurality of pressure changing devices (1, 3) that change the pressure of the fluid as it passes through, and at least one TES (6, paragraph 0077) , wherein the TESes comprise thermal energy storage (paragraph 0071) and a first TES (Fig. 1), and wherein the first heat exchanger is outside of an enclosed space (understood condenser 2 would be located outside of an enclosed space, further one of ordinary skill in the art would recognize a condenser to be located outside of building, as evidence by Levenduski (US 6393861, Col. 1, line 28, condenser is placed outdoors), the first TES is downstream of the first heat exchanger (Fig. 3), wherein there is at least one line where the fluid flows through the first heat exchanger and then flows through the first TES without a substantial change in pressure (no expansion valve between 2 and 6); and wherein the TESes exchange heat energy with the fluid (paragraph 0078) but fails to explicitly teach wherein the fluid transfers heat energy from an ambient heat source outside into the enclosed space.  
However, Manole teaches wherein the fluid transfers heat energy (heating mode, paragraph 0029) from an ambient heat source (Exterior heat exchanger 22 acts as an evaporator wherein thermal energy is transferred from the ambient air outside of the structure to the refrigerant, thereby cooling the air outside of the structure and evaporating the compressed refrigerant fluid, paragraph 0029) outside into the enclosed space (a result, the compressed refrigerant is cooled and the ambient air within the interior space of the structure is heated, paragraph 0029) to the enclosed space (paragraph 0029) to provide sufficient heating an interior space.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Bissell to include at least one of the TESes exchanges heat energy directly with the ambient heat source during a time interval of a daily temperature cycle when a temperature differential between the outside ambient heat source and the enclosed space is lower than at other times of the cycle in view of the teachings of Manole to provide wherein the fluid transfer heat energy from an ambient heat source outside the enclosed space. 
Regarding claim 36, the combined teachings teach wherein the first heat exchanger is immediately upstream of the first TES and exchanges heat energy with the fluid in the same direction as the first TES (Fig. 3 of Bissell), wherein the directions comprise a first direction transferring heat energy to the fluid (paragraph 0029, 0033 of Manole), and a second direction that transfers heat energy out of the fluid (paragraph 0029, 0033).  
Regarding claim 47, the combined teachings teach wherein the TESes are directly upstream of a pressure changing device (3 of Bissell).  
Regarding claim 52, the combined teachings teach wherein at least one of the TESes comprises at least one phase change material (phase change material, paragraph 0016 of Manole).  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 37, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissell in view of Manole and in further view of Levenduski et al (US 693861).
Regarding claim 37, the combined teachings teach the invention as described above but fails to explicitly teach wherein at least one of the TESes exchanges heat energy directly, and not through the fluid, with the ambient heat source during a time interval of a daily temperature cycle when a temperature differential between the outside ambient heat source and the enclosed space is lower than at other times of the cycle.  
However, Levenduski teaches wherein at least one of the TESes exchanges heat energy directly, and not through the fluid, with the ambient heat source during a time interval of a daily temperature cycle when a temperature differential between the outside ambient heat source and the enclosed space is lower than at other times of the cycle (Col 4, lines 35-53,  the ambient air temperature is sufficiently low (typically at night) ambient air can be used to cool the thermal storage medium) to provide for when the ambient air temperature is below a second threshold temperature, the heat storage medium is cooled, not by a refrigeration cycle, but by transferring heat directly to the ambient air, e.g., blowing ambient air around containers of the heat storage medium. In this way, the heat storage medium can be cooled, for reuse in the next high-air-temperature cycle, but without the need for using refrigeration for cooling the working fluid.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of the combined teachings to include wherein at least one of the TESes exchanges heat energy directly, and not through the fluid, with the ambient heat source during a time interval of a daily temperature cycle when a temperature differential between the outside ambient heat source and the enclosed space is lower than at other times of the cycle in view of the teachings of Levenduski to provide for when the ambient air temperature is below a second threshold temperature, the heat storage medium is cooled, not by a refrigeration cycle, but by transferring heat directly to the ambient air, e.g., blowing ambient air around containers of the heat storage medium. In this way, the heat storage medium can be cooled, for reuse in the next high-air-temperature cycle, but without the need for using refrigeration for cooling the working fluid. 
Regarding claim 45, the combined teachings teach the heat pump system comprises a control system (312 of I Levenduski, 46 of Manole), wherein the control system comprising one or more temperature sensors (312 of I Levenduski, and 48 of Manole), wherein the control system controls heat transfer between the TESes and the ambient heat source  (Col 4, lines 35-53 of Levenduski).  
While the combined teachings disclose sensing the ambient air below a second threshold and transferring heat from the phase change material to the ambient air (619, 624).  As the reference is not limited to any specific examples of computing devices connected to a thermostat and as computing devices were well known in the art at the time the invention was made, as evidenced by Novak (Col 4, lines 35-53, Col. 6, lines 23-44 and Fig. 6 of Levenduski), it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a computing device, including to sense the ambient air temperature  and turn on the fan to lower the temperature of the phase change material in the device of Levenduski.  Said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected result.
Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner notes that arguments provided on pgs. 1-2 are directed to prior art that was not used to reject claims 35-36, 47, 52 and the Examiner is responding the arguments provided on 6/2/2022.
In response to applicant’s argument that the claims are not independent and distance as stated in MPEP § 806.04(b), an election of species may be required even in the event that the species are related by a general inventive concept. Additionally, as stated in MPEP § 806.04(f) requirement for an election of species may be proper if the species are mutually exclusive, i.e. each of the claims directed to the different species recites characteristics not claimed in the claims directed in the species of the other species. In the present case, he species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record. Species A describes a heat pump for cooling or heating, Species B describes a reversible heat pump; Species C a Thermal Energy Storage (TES) with heat exchange system, Species D describes a heat pump system with an evaporative cooler or heat input, Species E describes a heat pump system with Compressor Turbine Connector (Shaft), Species F describes a heat pump system with fans added to the air path; Species G describes a heat pump system with three valves; Species H describes a heat pump system with a pre-cooling heating exchanger; Species I describes two TES units 3 and 17 are in parallel, Species J describes two or more TESes are arranged serially, Species K describes the compressor and expander can be in different places in a building or enclosed space with just one or more electric wires 23 needed to connect the two, Species L describes a heat pump system including a regenerator, Species M describes a heat pump system including a radiant heat exchanger; Species N describes a method to control the charging (heating or cooling) of the TES, the method comprises determining if the TES needs to be charged, actions to take, and when to take the actions.  Thus, the relation of the two inventions via common features does render an election of species requirement improper. The different species would impose a search burden for the reasons cited in the previous office action.  Therefore the restriction is maintained and applicant’s arguments are not persuasive. 
In response to applicant’s argument that claim 58 should not be withdrawn, the Examiner disagrees. The Examiner fails to find support that in the elected Figs. 1-2, Species A the recitation of claim 58. The support for claim 58 appears to be unelected species G, Fig. 13. Specifically in paragraph 0172 of the published application that describes a TES cooling system can be incorporated into the main heat pump cooling system. Likewise, a TES heating system can be incorporated into the main heat pump heating system. FIGS. 13 & 14 illustrate an embodiment that further comprises three valves 32, 35, and 36. In FIG. 13, Valves 32 and 35 redirect the refrigerant to not flow through the evaporator 5, but to redirect the refrigerant flow to the pressure changing device 1, such as a pump. The valves would be performing the limitations of claim 58 and therefore the restriction is maintained and applicant’s arguments are not persuasive.
In response to applicant’s arguments regarding the Manole device, the Examiner disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “reversing flow temporarily to melt the ice. In an advantage of adding a TES to a heat pump cycle, the TES can provide heat input to the system during times when the evaporator's function of absorbing heat is diminished through frost or ice buildup… the present invention's TES makes the cycle more efficient for heating and cooling, and at times where it is not cold enough for the outside heat exchangers coils to frost… a TES will be more efficient, as the TES transfers warm air to the refrigerant of the heat pump cycle which in turn provides more heat to the enclosed space) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore the rejection is maintained and applicant’s arguments are not persuasive
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763